Citation Nr: 1040408	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1. Whether the character of the appellant's discharge is a bar to 
entitlement to VA benefits, other than medical care under Chapter 
17, Title 38, United States Code.  

2. Entitlement to service connection for residuals of a gunshot 
wound of the face with multiple procedures for facial 
reconstruction and loss of teeth and a portion of the tongue.

3. Entitlement to service connection for posttraumatic stress 
disorder.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for tympanic membrane 
injury.

7. Entitlement to service connection for equilibrium loss.

8. Entitlement to service connection for arthritis of the jaws 
and neck.

9. Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to January 
1971, to include service in Vietnam from March to May 1968 during 
which he was wounded in combat action against the enemy.  Among 
the awards and decorations he received were the Combat Action 
Ribbon and the Purple Heart.  

By its decision of December 2008, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
received by VA with which to reopen a previously denied claim as 
to whether the character of the appellant's discharge from 
service was a bar to entitlement to VA benefits, other than 
medical care under Chapter 17.  In addition, the Board remanded 
the reopened claim to the Houston RO via the VA's Appeals 
Management Center (AMC) in Washington, DC, so that a medical 
opinion could be obtained regarding the question of whether the 
Veteran's posttraumatic stress disorder (PTSD) had rendered him 
insane at the time of certain unauthorized absences during 
service.  Upon the AMC's attempts to complete the requested 
actions, the case has been returned to the Board for further 
review.  

In February 2009, the Veteran raised the issues of service 
connection for heart disease and hypertension and the Board 
refers this matter to the Regional Office (RO).  

The issues of entitlement to service connection for multiple 
disorders are addressed in the REMAND portion of this decision 
below.  Such REMAND is to the RO via the AMC.  The appellant will 
be advised in writing if further actions are necessary on his 
part in connection with the remanded issues.  


FINDINGS OF FACT

1.  The appellant was discharged from military service under 
conditions other than honorable based on willful and persistent 
misconduct involving multiple periods of unauthorized absence 
more than 280 days; such discharge was upgraded to a general 
discharge under honorable conditions pursuant to a Special 
Discharge Review Program and the service department subsequently 
determined that the upgraded discharge would not have been issued 
under the "new" discharge review criteria.  

2.  Medical evidence, not otherwise contradicted, establishes the 
appellant was insane as a result of brief psychotic episodes 
which were part and parcel of PTSD with respect to those periods 
of unauthorized absence from October 1969 to November 1970.  

3.  The single two-day period of unauthorized absence in January 
1968, prior to the appellant's duty in Vietnam which began in 
March 1968, does not alone constitute willful and persistent 
misconduct establishing a bar to VA benefits based on an other 
than honorable discharge.  




CONCLUSION OF LAW

The character of the appellant's discharge is not a bar to 
entitlement to VA benefits and he qualifies as a Veteran for 
purposes of eligibility for VA benefits.  38 U.S.C.A. §§ 101, 
5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000, and was thereafter codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010).  To implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.159A, 3.326(a) (2010).  The VCAA has also been 
the subject of various holdings of Federal courts.  However, as 
the Board herein finds that there exists a plausible basis in the 
record for a grant of benefit sought on appeal, the need to 
discuss VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.  
The same is true with respect to the question of whether the AMC 
complied fully or substantially with the terms of the Board's 
December 2008 remand.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Under applicable law, the term "veteran" means a person who 
served in the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. 
§ 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits, one being statutory 
bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
the other being regulatory bars listed in 38 C.F.R. § 3.12(d).  
38 C.F.R. § 3.12(d) provides, in part, that a discharge or 
release because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is a 
bar to the payment of benefits unless it is found that the person 
was insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).

An "insane" person is one who: (a) while not mentally defective 
or constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or (b) interferes with the peace of society; 
or (c) has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further adjustment to 
the social customs of the community in which he resides.  38 
C.F.R. § 3.354(a).

Insanity need only exist at the time of the commission of the 
offense leading to the person's discharge, and there is no 
requirement of a causal connection between the insanity and the 
misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There 
still must be competent evidence establishing the appellant was 
insane at the time of the offenses in question leading to an 
other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 
254 (1995).

In this case, the appellant received nonjudicial punishment under 
Article 15 of the Uniform Code of Military Justice for a two-day 
period of unauthorized absence in January 1968, and subsequent 
periods of unauthorized absence (32 days from October to November 
1969) and (87 days reportedly from February to April 1970).  In 
December 1970, he requested discharge for the good of the service 
to avoid trial by court martial based on two periods of 
unauthorized absence (three and 160 days, respectively).  An 
undesirable discharge was issued.  

By its administrative decision, in April 1971, the RO determined 
that the appellant's discharge was the result of willful and 
persistent misconduct and was issued under dishonorable 
conditions.  In May 1977, the appellant's discharge was upgraded, 
effective from May 1977, by action of a Department of Defense 
Special Discharge Review Program, to that of a general discharge 
under honorable conditions.  In July 1978, the appellant was 
advised by the Department of the Navy that another review of his 
discharge had been completed by the Naval Discharge Review Board 
and, as a result, it was determined that he would not qualify for 
upgrading of his discharge under the new uniform standards for 
discharge review set forth in Public Law 95-126.  

By its administrative decision of September 1978, the Houston RO 
determined that the appellant's discharge was considered to be 
under dishonorable conditions due to willful and persistent 
misconduct and, thus, he was barred from eligibility for VA 
benefits, other than medical care under Chapter 17.  

Evidence of record, including VA examinations in September 2006 
and May 2009, denotes the existence of severe PTSD based on 
Vietnam combat experiences, including a gunshot wound to the face 
and related facial reconstruction in service and thereafter, that 
was present prior to the appellant's discharge from military 
service and which profoundly and dramatically affected to a 
negative degree his behavior.  The examining VA physician who 
provided a medical opinion in May 2009 found that, although it 
was very difficult to furnish an absolute definitive conclusion, 
it was his professional opinion that given the considerable 
severity of the appellant's PTSD and its chronicity, it appeared 
that the appellant met the definition of insanity set out in 
38 C.F.R. § 3.354 based on his PTSD and associated brief 
psychotic episodes, including flashbacks, during the periods of 
unauthorized absence beginning in October 1969 and continuing 
thereafter.  No other medical professional offers an opinion 
supporting or contraindicating the existence of inservice 
insanity, and the Board notes that a VA medical professional in 
March 2010 was unable to offer any opinion for or against the 
question of insanity, without resort to speculation.  Also in 
favor of the appellant's entitlement are the accounts offered by 
his spouse as to her observations of the appellant and extreme 
changes in his level of mental functioning following his return 
from Vietnam and subsequently.  

On that basis, a preponderance of the evidence is to the effect 
that the appellant was insane at the time of those periods of 
unauthorized absence from October 1969 until service discharge 
and, accordingly, there is no bar, be it statutory or regulatory, 
for eligibility to VA benefits based on the character of the 
appellant's discharge from military service due to those periods 
of absence.  Insofar as the two-day period of unauthorized 
absence prior to Vietnam service is concerned, that single, brief 
episode cannot reasonably be characterized as persistent 
misconduct, if willful, and, as such, is not a bar to eligibility 
for VA benefits.  See 38 C.F.R. § 3.12(d)(1)

In view of the foregoing, the Board finds that the preponderance 
of the evidence establishes that the appellant was not discharged 
under dishonorable conditions.  As such, the appellant's 
character of discharge does not bar entitlement to VA benefits 
and the appellant has achieved the status of "Veteran."


ORDER

The character of the appellant's discharge from service is not a 
bar to VA benefits; the appeal is allowed to this extent only.


REMAND

In January 2004, the Veteran filed a claim for service connection 
for residuals of a gunshot wound of the face with multiple 
procedures for facial reconstruction and loss of teeth and a 
portion of the tongue, PTSD, hearing loss, tinnitus, tympanic 
membrane injury, equilibrium loss, arthritis of the jaws and 
neck, and diabetes mellitus to include as due to herbicide 
exposure.  A decision in March 2004 denied the claims due to 
service under than honorable.  In March 2004, the Veteran filed a 
notice of disagreement with that decision.  In light of the 
Board's decision finding that the character of the Veteran's 
discharge is not a bar to entitlement to VA benefits, a statement 
of the case needs to be issued on the claims filed in January 
2004.  

Accordingly, this case is REMANDED for the following action:

Furnish the Veteran a statement of the case 
on the claims
for entitlement to service connection for 
residuals of a gunshot wound of the face with 
multiple procedures for facial reconstruction 
and loss of teeth and a portion of the 
tongue, PTSD, hearing loss, tinnitus, 
tympanic membrane injury, equilibrium loss, 
arthritis of the jaws and neck, and diabetes 
mellitus to include as due to herbicide 
exposure.  In order to perfect an appeal on 
the issues, the Veteran must timely file a 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO or AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of this 
claims advanced as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 and Supp. 2009).



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


